Citation Nr: 0634429	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-05 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1955 and from April 1957 to April 1974.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board of Veterans' Appeals (Board) remanded the claim in 
September 2004.  The development ordered has been completed 
to the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran's service personnel records indicate he 
served in the Republic of Vietnam from October 1968 to 
October 1969.  

2.  Peripheral neuropathy was first diagnosed in 1993 or 
1994, and is currently documented by electromyography 
evaluations.  

3.  There is no clinical evidence or acute peripheral 
neuropathy either in service medical records for almost 
twenty years after the veteran's separation from the service 
in 1974.  

4.  There is no competent medical evidence in the claims 
folder which provides a nexus between the currently diagnosed 
peripheral neuropathy and service or exposure to Agent 
Orange.  




CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in 
active military service; and the service incurrence of 
peripheral neuropathy may not be presumed.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for 
peripheral neuropathy related to exposure to Agent Orange in 
service in August 2000.  The veteran had previously sought 
entitlement to service connection for peripheral neuropathy 
on the basis that he sustained a cold injury to the feet in 
service.  In conjunction with that claim the RO had obtained 
the veteran's service medical records.  The RO sent a letter 
to the veteran in August 2000 outlining what was needed to 
complete his application.  The veteran submitted a statement 
in October 2000 which indicated that all his records related 
to his peripheral neuropathy would be found at the Prescott 
VA.  In March 2001, the RO received copies of the veteran's 
VA records from the Prescott VA.  The RO sent a letter to the 
veteran in March 2001 to inform him they had received his 
records from Prescott.  The RO denied the claim for service 
connection for peripheral neuropathy in April 2001.  In 
October 2001, the veteran submitted his notice of 
disagreement with the April 2001 rating decision.  He stated 
he had been tested and determined to have peripheral 
neuropathy by Dr. B.  A statement of the case was issued to 
the veteran in March 2002.  The veteran originally requested 
a hearing in March 2002 but canceled his request for a 
hearing before a traveling section of the Board in December 
2002.  

In November 2003, the RO sent the veteran a letter notifying 
him of the VCAA.  The letter explained the status of the 
veteran's claim, VA's responsibility to assist the veteran in 
obtaining evidence, and what actions VA was taking to assist 
the veteran.  The letter explicitly explained to the veteran 
that medical evidence showing his peripheral neuropathy was 
related to exposure to herbicides was needed.  A VA Form 21-
4138 was enclosed for the veteran to identify any such 
evidence and request VA to assist him in obtaining it.  The 
veteran did not respond.  The RO readjudicated the claim for 
service connection for peripheral neuropathy in an April 2004 
letter.  In September 2004, the Board remanded the claim.  
The Board again explained to the veteran that competent 
medical evidence of a nexus between exposure to Agent Orange 
in service and the later development of peripheral neuropathy 
was required to support his claim.  VA sent the veteran a 
letter in November 2004 which again explained that veteran 
should inform VA of the name and address all physicians who 
had treated since service separation for peripheral 
neuropathy.  The veteran was also specifically asked to fill 
out and return a release to allow VA to obtain the veteran's 
records from Dr. B.  The veteran returned release forms only 
for records of VA treatment and examinations, not for Dr. B.  
In December 2004, the veteran finally submitted a release for 
Dr. B.'s records.  In February 2005, VA sent a letter to Dr. 
B. requesting his records of treatment of the veteran.  In 
February 2005, VA notified the veteran they had received 
records from his other physicians, but not Dr. B.  In March 
2005, the veteran wrote VA and explained that he had 
contacted the office of Dr. B.  They told him that Dr. B. had 
sold his practice and retired.  His records had been purged 
from their office.  The veteran stated he had no additional 
evidence to submit.  

A VA examination was scheduled to obtain a medical opinion.  
VA sent the veteran a letter in June 2005 informing him he 
would be scheduled for a VA examination.  As is set out below 
in detail, a March 2006 memo indicates the veteran stated he 
was unable to appear for VA examination as his physical 
condition prohibited him from traveling to Phoenix.  VA was 
informed by the Prescott VA outpatient clinic that they were 
unable to perform the requested examination as they required 
electromyography examination which was not available at their 
facility.  The veteran refused to report for an examination 
in Phoenix.  

The Board has concluded VA cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, hypertension, other organic diseases of the nervous 
system, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2005).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2005).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006).  

Factual Background and Analysis.  The veteran is seeking 
service connection for peripheral neuropathy.  He asserts 
that service connection should be granted based two theories.  
One, he contends that he was exposed to Agent Orange while 
serving in the Republic of Vietnam and as a result later 
developed peripheral neuropathy.  Two, he asserts he first 
had symptoms of numbness in his lower extremities in service 
and therefore his current peripheral neuropathy began in 
service.  The relevant evidence in the claims folder includes 
the following facts.  

Service medical records do not include any references to 
complaints of numbness in the extremities or any diagnosis of 
a neurological disorder of the extremities.  

The veteran was separated from active duty and placed on the 
retired list in April 1974.  A VA examination of the veteran 
was conducted in April 1975.  No history of numbness of the 
extremities was reported and the neurological examination did 
not note any sensory deficits.  

The first documentation of diagnosis of peripheral neuropathy 
appears in October 1998 VA outpatient treatment records.  The 
veteran reported peripheral neuropathy was diagnosed by a 
private neurologist in 1993 or 1994.  In August 1998, the 
veteran told a VA physician he went to see the private 
neurologist when he began having a bilateral tingling 
sensation in his lower extremities.  When he began having 
difficulty feeling the soles of his feet on the floor he had 
seen a neurologist, Dr. B.  In October 1988, an 
electromyograph (EMG) evaluation was flat over the area of 
his legs and peripheral neuropathy was diagnosed, probably 
due to diabetes or alcohol.  The report also noted there was 
no history of alcoholism or diabetes.  Neurological 
evaluation revealed vibration sense, soft touch and pain 
sensation were missing or decreased from the ankles down to 
the tips of the toes.  He did not have loss of small fiber 
testing in the soles of the feet.  Mild peripheral neuropathy 
confined to the feet was diagnosed.  

Handwritten notes from the November 1998 VA examination 
included the following: "neuropathy 1993-1994-soles on feet 
Not ETOH. Dr. B. Kingman 10/98."  

February 1999 VA records noted the peripheral neuropathy 
secondary/due to past alcohol abuse had been diagnosed.  The 
veteran had reduced his ETOH to two drinks per day and his 
symptoms improved.  

A VA examination was conducted in July 1999 to determine if 
the veteran's peripheral neuropathy was due to cold injury.  
The veteran's history of alcohol use included two to three 
shots a day, usually vodka, for the last thirty years.  The 
veteran had stopped drinking approximately two years 
previously.  Sensory examination showed decreased pinprick 
sensation in the stocking distribution extending to just 
distal the ankles in both feet.  He also had absent vibration 
in the toes, but it was present in the ankles.  He had 
severely decreased proprioception in his toes, but it was 
normal in his ankles.  The diagnostic impression was 
peripheral neuropathy that was predominantly sensory, of 
unknown etiology.  An EMG evaluation was ordered.  The EMG 
showed distal partial denervation of the feet.  The 
impression was the veteran had mild mixed peripheral 
neuropathy.  

In August 1999, a VA neurology consult noted the veteran had 
mild idiopathic sensory polyneuropathy.  The veteran 
reporting having seen several neurologists, having EMG's and 
blood work, and being told there was no definite cause.  

October 2000 VA records noted the veteran had left sided 
sciatica.  Some numbness was reported.   A notation of "? 
Agent Orange as cause" was written across the report.  The 
following notation was also made "I discussed with the 
patient that his idiopathic sensory polyneuropathy appears to 
have mildly deteriorated since I saw him a year ago, although 
I think it is reassuring that there has been no severe 
deterioration, I question whether possibly the agent orange 
may have played a roll (sp) in his neuropathy and that his 
workup to date has been negative."  New onset left ulnar 
neuropathy was diagnosed.  

October 2001 VA records reveal the veteran was seen in the 
neurology clinic for follow up of his idiopathic 
polyneuropathy with symptoms dating back twenty years.  

In September 2004, the Board remanded the claim to obtain a 
VA neurological evaluation and a medical opinion addressing 
the etiology of the veteran's peripheral neuropathy.  A March 
2006 memorandum to the claims folder from the Appeals 
Management Center indicates that several attempts were made 
to schedule the veteran for a VA examination.  The Appeals 
Management Center was informed that the examination would 
have to be performed in Phoenix as it required EMG testing.  
The VA outpatient clinics were unable to perform the 
necessary testing.  The veteran when informed of the reason 
why his examination had to be performed in Phoenix refused to 
appear for the examination.  He stated he had a bladder 
disorder which made it difficult for him to travel.  

The Board considered the veteran's first theory of 
entitlement, that his currently diagnosed peripheral 
neuropathy was related to exposure to Agent Orange in 
service.  The evidence necessary to support entitlement to 
service connection based on exposure to Agent Orange in 
service varies based on whether the regulations which provide 
presumptive service connection for Agent Orange related 
disorders are applicable.  

The regulations provide presumptive service connection for 
only certain disorders, which do include peripheral 
neuropathy.  Presumptive service connection is provided only 
for transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. §§ 3.307, 
3.309 (2006).  There is no evidence of record which indicates 
the veteran had transient peripheral neuropathy within weeks 
or months of his service in Vietnam that resolved within two 
years of the date of onset.  For that reason, the veteran's 
peripheral neuropathy is not included in the list of diseases 
presumed to be due to exposure to Agent Orange in service 
under the regulations.  Service connection for peripheral 
neuropathy under 38 C.F.R. §§ 3.307, 3.309 based on exposure 
to herbicides is not warranted.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his claimed disorder was 
incurred in service.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The evidence includes a current diagnosis of mild peripheral 
neuropathy which provides evidence of a current disability.  
As to element two, the veteran contends first that his 
symptoms of peripheral neuropathy are related to exposure to 
Agent Orange and, in the alternative that he first had 
symptoms of peripheral neuropathy in service.  

The veteran's DD 214 indicates he served in Vietnam from 
October 1968 to October 1969.  A veteran who served in the 
Republic of Vietnam during the period set out above shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii) (2006).  It is therefore 
presumed the veteran was exposed to Agent Orange in service, 
which satisfies element two

Element three requires medical evidence of a nexus between 
the presumed exposure to Agent Orange in service and the 
later development of peripheral neuropathy.  There is no 
competent medical evidence that links the currently diagnosed 
peripheral neuropathy to exposure to Agent Orange in service.  
His peripheral neuropathy was noted to be of unknown etiology 
and on occasion was diagnosed as idiopathic.  While the 
veteran told examiners he was exposed to Agent Orange and 
that factor was considered none of the medical examiners 
stated it was their opinion his peripheral neuropathy was 
related to exposure to Agent Orange in service.  

The only evidence which links the currently diagnosed 
peripheral neuropathy with service are the statements of the 
veteran.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran also asserted he first had symptoms of tingling 
in his extremities in service.  While the veteran is 
competent to report symptoms which a lay person may 
experience and describe (38 C.F.R. § 3.159 (a)(2)(2006), 
competent medical evidence is still required to provide a 
nexus between any symptoms in service and the currently 
diagnosed peripheral neuropathy.  The Board also noted there 
were no clinical findings related to any neurological 
disorder in service or for many years thereafter.  Evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  The first 
documentation of any tingling in the lower extremities 
appears in the 1990's, almost twenty years after the 
veteran's separation from the service.  

In addition as the veteran was informed in the Board remand, 
VA gave notice in November 1999 that the National Academy of 
Science had concluded that the credible evidence was against 
an association between chronic nervous system disorders and 
herbicide exposure.  For that reason VA listed chronic 
peripheral neuropathy as one of the disorders for which 
presumptive service connection was not warranted.  64 Fed. 
Reg. 59232-59243 (1999).  

The preponderance of the evidence is against the veteran's 
claim for service connection for peripheral neuropathy.  


ORDER

Service connection for peripheral neuropathy is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


